DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 03, 2020.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the parts by mass defining the polyamides (A) and (B) are based upon a total of 100 parts by mass of (A) and (B).
In claim 1, it is unclear how the polyamide (A) and polyamide (B) distinguish over each other, given that the latter can comprise up to 30 mol% of a C2-C6 diamine and up to 70 mol % of a C4-C6 aliphatic dicarboxylic acid.
In claim 1, line 14, the ratio of phosphorus atoms to calcium atoms is indefinite in that there is no express antecedent basis for the calcium atoms.
In claim 6, there is no express antecedent basis for the calcium atoms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090556 A1 as translated by family member US 2010/0304164 (Sato) in view of WO 2015/174345 A1 as translated by family member US 2017/0073469 (Tochihara).
Sato discloses a multilayer molded article comprising a layer of a barrier resin composition comprising:
50 to 90% by mass of a polyamide resin (embraces applicants’ polyamide (B)) including a diamine structural unit derived from 70 mol % or more of m-xylylenediamine (MXD) (meets Applicants’ xylylenediamine and content thereof) and a dicarboxylic acid structural unit derived from 70 mol % or more of C4-C20 aliphatic dicarboxylic acid (embraces Applicants’ C4-C8 aliphatic dicarboxylic acid and overlaps content thereof) and isophthalic meets Applicants’ isophthalic acid and overlaps content thereof); 
 2 to 45% by mass of a modified polyolefin (not precluded from present claims); and
2 to 45% by mass of a m-xylylene group-free polyamide selected from nylon 6, nylon 66 and nylon 6/66 (meets Applicants’ polyamide (A))
(e.g., abstract, [0016], [0020], [0031], [0046], [0060-0061], examples, claims).  Preferably, the polyamide (A) contains 200 ppm or less of a phosphorus compound inclusive of calcium (hypo)phosphites (embraces Applicants’ phosphorus/calcium compound and content thereof) in order to enhance the melt molding stability and prevent undesirable coloration [0046].
Sato sets forth Examples 10-12 (Table 3) including a barrier resin composition layer comprising (A) 70% or 60% by mass of a MXD6/MXDI polyamide, (B) 20% by mass of a modified polyolefin and (C) 10 or 20% by mass of nylon 6.  In essence, said examples differ from present claims 1 and 6 in that the MXD6/MXDI polyamide does not further include phosphorus and calcium atoms and in that it is unclear whether the mol% of isophthalic acid structural units falls within the present claims.  With respect to the first difference, it is clearly within Sato’s inventive disclosure for the polyamide (A) to further include 200 ppm or less of a calcium (hypo)phosphite [0046].  The use of calcium hypophosphite, having a ratio of phosphorus atoms:calcium atoms of 1:0.5, for its excellent anti-coloring effect in the production of similar-such polyamides having 70 mol % or more of MXD structural units is well known per Tochihara (e.g., abstract, [0028], [0036]).  Accordingly, it would have been within the purview of one having 
As to claims 2 and 3, Sato’s exemplified polyamide (A) is derived from adipic acid, isophthalic acid and m-xylylenediamine.
As to claims 4 and 5, Sato exemplifies nylon 6.
As to claims 7-9, Sato discloses molded articles inclusive of layers (films).
Response to Arguments
Applicant’s arguments filed June 09, 2021 have been fully considered and are persuasive.  Therefore, the rejection over US 2018/0334539 (Kato) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2010/0304164 (Sato) in view of WO 2015/174345 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765